—Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered on or about October 21, 1998, which, to the extent appealed from as limited by the brief, denied the motion of defendants Penske Truck Leasing and Neil T. Sullivan for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
In light of the deposition testimony of the driver of one of the vehicles involved in the series of collisions underlying this personal injury action to the effect that the tractor-trailer driven by defendant Sullivan hit one or more of the group of vehicles that had already collided, which group included the vehicle driven by plaintiff, defendant-appellants, as summary judgment movants, failed to carry their initial burden to demonstrate the absence of any triable issue of fact respecting whether Sullivan’s operation of his truck was a proximate cause of plaintiff’s harm (see, Ratanee Jewelry v Art Jewelry Ctr., 253 AD2d 591). The deponent’s arguably inconsistent testimony elsewhere in his deposition merely presents a credibility issue properly left for the trier of fact (see, Meyer v Moreno, 258 AD2d 315, 316). Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Friedman, JJ.